                          Case 2:19-cv-04980-AB-SK Document 231 Filed 10/23/20 Page 1 of 4 Page ID #:3351



                             1   Joseph L. Clasen (Admitted Pro Hac Vice)
                                 Email: jclasen@rc.com
                             2   Ian T. Clarke-Fisher (Admitted Pro Hac Vice)
                                 Email: iclarke-fisher@rc.com
                             3   ROBINSON & COLE LLP
                                 666 Third Avenue, Twentieth Floor
                             4   New York, NY 10017
                                 Telephone: 212.451.2910
                             5   Facsimile: 212.451.2999
                             6   Attorneys for Plaintiff
                                 NOMADIX, INC.
                             7
                                 William W. Oxley, SBN 136793 (Admitted in Related Case)
                             8   Email: woxley@bakerlaw.com
                                 BAKER & HOSTETLER LLP
                             9   11601 Wilshire Boulevard, Suite 1400
                                 Los Angeles, CA 90025-0509
                            10   Telephone: 310.820.8800
                                 Facsimile: 310.820.8859
                            11
                                 Attorneys for Defendant                                     Attorneys for Nonparty
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   GUEST-TEK INTERACTIVE                         and           GUEST-TEK INTERACTIVE
      L OS A NGELES




                                 ENTERTAINMENT LTD.                                          ENTERTAINMENT INC.
                            13
                            14   (additional counsel listed on following page)
                            15
                                                                                                                                          A
                            16
                                                   IN THE UNITED STATES DISTRICT COURT
                            17
                                                       CENTRAL DISTRICT OF CALIFORNIA
                            18
                                                                     WESTERN DIVISION
                            19
                            20   NOMADIX, INC.,                                   Case No.: 2:19-cv-04980-AB(SKx)
                            21                 Plaintiff,                         Honorable Steve Kim
                            22          v.                                        JOINT STATUS REPORT
                                                                                  REGARDING GUEST-TEK
                            23   GUEST-TEK INTERACTIVE                            INTERACTIVE ENTERTAINMENT
                                 ENTERTAINMENT LTD.,                              LTD.’S AND GUEST-TEK
                            24                                                    INTERACTIVE ENTERTAINMENT
                                               Defendant.                         INC.’S EX PARTE APPLICATION
                            25                                                    TO QUASH AND RECALL WRIT OF
                                                                                  EXECUTION SERVED ON
                            26                                                    NONPARTY (DKT. NO. 224)
                            27
                            28

                                     JOINT STATUS REPORT REGARDING GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF
                                                               EXECUTION SERVED ON NONPARTY (DKT. NO. 224); CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 231 Filed 10/23/20 Page 2 of 4 Page ID #:3352



                             1   Douglas G. Muehlhauser (SBN 179495)
                                 doug.muehlhauser@knobbe.com
                             2   Payson LeMeilleur (SBN 205690)
                                 payson.lemeilleur@knobbe.com
                             3   Mark Lezama (SBN 253479)
                                 mark.lezama@knobbe.com
                             4   KNOBBE, MARTENS, OLSON & BEAR, LLP
                                 2040 Main Street, Fourteenth Floor
                             5   Irvine, CA 92614
                                 Telephone: 949.760.0404
                             6   Facsimile: 949.760.9502
                             7   Attorneys for Plaintiff
                                 NOMADIX, INC.
                             8
                                 Kevin M. Bovard, SBN 247521
                             9   Email: kbovard@bakerlaw.com
                                 Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                            10   Email: jlesovitz@bakerlaw.com
                                 Meghan Rohling Kelly, SBN 292236
                            11   Email: mkelly@bakerlaw.com
B AKER & H OSTETLER LLP




                                 BAKER & HOSTETLER LLP
   A TTORNEYS AT L A W




                            12   2929 Arch Street, 12th Floor
      L OS A NGELES




                                 Philadelphia, PA 19104-2891
                            13   Telephone: 215.568.3100
                                 Facsimile: 215.568.3439
                            14
                                 Michael J. Swope (Admitted Pro Hac Vice)
                            15   Email: mswope@bakerlaw.com
                                 BAKER & HOSTETLER LLP
                            16   999 Third Avenue, Suite 3500
                                 Seattle, WA 98104-4040
                            17   Telephone: 206.332.1379
                                 Facsimile: 206.624.7317
                            18
                                 Andrew E. Samuels (Admitted Pro Hac Vice)
                            19   Email: asamuels@bakerlaw.com
                                 BAKER & HOSTETLER LLP
                            20   200 Civic Center Drive, Suite 1200
                                 Columbus, OH 43215-4138
                            21   Telephone: 614.228.1541
                                 Facsimile: 614.462.2616
                            22
                                 Thomas D. Warren (SBN 160921)
                            23   Email: tom.warren@warrenterzian.com
                                 WARREN TERZIAN LLP
                            24   700 S. Flower Street, Suite 1000
                                 Los Angeles, CA 90017
                            25   Telephone: 213.410.2620
                            26   Attorneys for Defendant                                     Attorneys for Nonparty
                                 GUEST-TEK INTERACTIVE                         and           GUEST-TEK INTERACTIVE
                            27   ENTERTAINMENT LTD.                                          ENTERTAINMENT INC.
                            28

                                     JOINT STATUS REPORT REGARDING GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF
                                                               EXECUTION SERVED ON NONPARTY (DKT. NO. 224); CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 231 Filed 10/23/20 Page 3 of 4 Page ID #:3353



                             1         Pursuant to the Court’s October 22 Order (Dkt. No. 230), Plaintiff Nomadix,
                             2   Inc., Defendant Guest-Tek Interactive Entertainment Ltd. (“LTD”), and nonparty
                             3   Guest-Tek Interactive Entertainment Inc. (“INC”) submit this joint status report
                             4   regarding LTD’s and INC’s ex parte application to quash and recall writ of
                             5   execution served on nonparty (Dkt. No. 244).
                             6         This afternoon, HSBC released INC’s account. Accordingly, LTD’s and
                             7   INC’s application should be withdrawn as moot.
                             8
                             9                                             Respectfully submitted,
                            10
                                                                            ROBINSON & COLE LLP
                            11    Dated: October 23, 2020
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
                                                                            By:
      L OS A NGELES




                                                                                    /s/ Ian T. Clarke-Fisher (w/ permission)
                            13                                                      Ian T. Clarke-Fisher
                            14                                              Attorneys for Plaintiff
                            15                                              NOMADIX, INC.

                            16
                            17                                              BAKER & HOSTETLER LLP
                                  Dated: October 23, 2020
                            18
                            19                                              By:     /s/ Kevin M. Bovard
                                                                                    Kevin M. Bovard
                            20
                            21                                              Attorneys for Defendant
                                                                            GUEST-TEK INTERACTIVE
                            22                                              ENTERTAINMENT LTD.

                            23                                              and

                            24                                              Attorneys for Nonparty
                                                                            GUEST-TEK INTERACTIVE
                            25                                              ENTERTAINMENT INC.

                            26
                            27
                            28

                                                                                  -1-
                                     JOINT STATUS REPORT REGARDING GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF
                                                               EXECUTION SERVED ON NONPARTY (DKT. NO. 224); CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 231 Filed 10/23/20 Page 4 of 4 Page ID #:3354



                             1                           AUTHORIZATION FOR SIGNATURE
                             2         The other signatory to this document concurs in this filing and has authorized
                             3   the use of his signature.
                             4
                             5                                              By:      /s/ Kevin M. Bovard
                                                                                     Kevin M. Bovard
                             6
                             7
                             8
                             9
                            10
                            11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                  -2-
                                     JOINT STATUS REPORT REGARDING GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF
                                                               EXECUTION SERVED ON NONPARTY (DKT. NO. 224); CASE NO.: 2:19-CV-04980-AB(SKX)
